779 So.2d 625 (2001)
Willie Walton WATERS, Appellant,
v.
STATE of Florida, Appellee.
No. 1D00-3241.
District Court of Appeal of Florida, First District.
March 5, 2001.
Appellant pro se.
*626 Robert A. Butterworth, Attorney General; James W. Rogers, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
This appeal was taken from an order summarily denying Willie Waters's motion pursuant to rule 3.850, Florida Rules of Criminal Procedure. In some detail, the motion alleges ineffective assistance of counsel on seventeen grounds. The trial court summarily denied all seventeen claims without addressing them individually or attaching any portion of the record conclusively refuting them. We find that issues I-V (ineffective assistance for failure to investigate and call specified witnesses), issue VI (failure to object to defendant's appearance in court in prison garb), issues VII, VIII and XVII (failure to move to disqualify the trial court judge), issue XI (failure to object to the striking of the only black potential juror in the jury pool) and issue XIV (failure to strike evidence of defendant's underlying crimes from exhibits published to the jury) were facially sufficient. Because the record does not show "conclusively that the appellant is entitled to no relief, the order [is] reversed and the cause remanded for an evidentiary hearing," Fla. R.App. P. 9.140(i), as to these issues. We agree with the trial court that the remaining issues are conclusively refuted on the face of Mr. Waters's motion and affirm the court's order as to these issues.
BENTON, PADOVANO, and POLSTON, JJ., concur.